BENCH, Judge
(concurring in the result):
The main opinion holds that “DHCF was within its discretion in denying Medicaid coverage for the humatrope hormone treatment.” When the legislature grants discretion to an agency to apply the law to the facts, as in this case, our standard of review ' has historically been to evaluate the agency’s decision for reasonableness and rationality. See, e.g., Morton Int’l, Inc. v. Auditing Div., 814 P.2d 581, 587 (Utah 1991); Caporoz v. Labor Comm’n, 945 P.2d 141, 143 (Utah Ct. App.1997). Furthermore, we have expressly held that reasonableness is the standard we apply when reviewing DHCF’s denial of Medicaid coverage. See Doxey-Hatch Med. Ctr. v. Department of Health, 899 P.2d 784, 785 (Utah Ct.App.1995); South Davis Community Hosp. v. Department of Health, 869 P.2d 979, 982 (Utah Ct.App.1994). I would therefore simply hold that DHCF’s decision denying coverage in this case is “within the bounds of reasonableness and rationality.” Savage Indus., Inc. v. Utah State Tax Comm’n, 811 P.2d 664, 667 (Utah 1991).
I recognize that a couple of recent agency cases have used “abuse of discretion” terminology. See Drake v. Industrial Comm’n, 939 P.2d 177 (Utah 1997); Osman Home *9Improvement v. Industrial Comm’n, 958 P.2d 240 (Utah Ct.App.1998). I am not certain that the two standards are the same, but I am willing to assume they are until someone can demonstrate that they are different.
I therefore concur in the result affirming DHCF’s decision.